Citation Nr: 0213865	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-02 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for PTSD, 
evaluated as 50 percent disabling effective August 20, 1999.  
In July 2001, the rating was increased to 70 percent from 
August 20, 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD results in total occupational 
impairment.  


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  Based upon the decision reached in this 
case, the Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  

Factual Background

In a June 2000 rating decision, the RO granted service 
connection for PTSD, evaluated as 50 percent disabling from 
August 20, 1999.  The decision was based, in part, on a VA 
examination in March 2000 that resulted in a diagnosis of 
severe PTSD.  The examiner commented that the veteran's PTSD 
caused major impairment in social and occupational 
functioning.  

On VA examination in June 2001, the veteran's PTSD symptoms 
included depression, sleep disturbance, nightmares, 
nervousness, irritability, low self-esteem, concentration 
problems, guilty feelings, avoidance, intrusive thoughts and 
exaggerated startle response.  It was noted that the veteran 
had had several jobs over the past year, and had either left 
or been fired.  Following mental status examination, the 
examiner commented that the veteran was having problems on a 
daily basis which were severe in intensity.  He demonstrated 
impaired social relationships and occupational achievement.  
The examiner indicated that although the veteran expressed a 
desire to work full-time it was likely that his work would be 
effected by his continuing anger problems.  

In July 2001, the rating for PTSD was increased to 70 
percent, effective August 20, 1999.  

VA medical records dated in 2001 reflect continued treatment 
for PTSD.  In November 2001, a VA examiner commented that the 
veteran was significantly impaired in his social and 
occupational functioning due to his chronic PTSD and had been 
unable to hold any job.  

In a December 2001 rating decision, the RO granted a total 
rating based on individual unemployability (TDIU), effective 
February 1, 2001.  The RO noted that PTSD precluded the 
veteran from substantially gainful employment.  


Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In cases where the claim for a higher evaluation stems from 
an initial grant of service connection for the disability at 
issue, as here, "staged" ratings may be assigned if there is 
a material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson v. West 12 
Vet. App 119 (1999).  

The veteran filed his claim for service connection in August 
1999.  Effective November 7, 1996, before his claim was 
filed, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  
61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 
4.130].  Because the veteran's claim was filed after the 
regulatory change occurred, only the current version of the 
schedular criteria is applicable to his claim.  Cf. Karnas v. 
Derwinski, 1 Vet. App. 308, 311 (1991); VA O.G.C. Prec. Op. 
No. 3-2000 (April 10, 2000).

Under the new criteria, a 70 percent rating is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

After considering all of the evidence of record, it is the 
conclusion of the Board that the veteran's PTSD warrants a 
100 percent evaluation.  The record contains competent 
medical opinion that the veteran's PTSD makes him completely 
unable to perform substantially gainful employment.  While 
the RO has granted a total rating based upon TDIU in light of 
this finding, the Board construes the schedular criteria to 
permit the assignment of the schedular 100 percent evaluation 
when the service connected disability creates total 
occupational and social impairment.  That is shown here.  As 
such, the Board finds that the veteran's PTSD is productive 
of total occupational impairment.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  


ORDER

Entitlement to an initial 100 percent rating for PTSD is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

